DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reopening of Prosecution
In view of the appeal brief filed on November 10, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office Action is non-final) or a reply under 37 CFR 1.113 (if this Office Action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
APPROVAL SIGNATURE


Status of the Claims
Claims 7–10, 12, 25–29, and 31 are pending and are the subject of this Office Action.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“oxygen scavenger feeder”—as recited in claim 1; 
“sulfate and hardness removal membrane unit”—as recited in claim 9
“high pressure reverse osmosis unit”—as recited in claim 9; and 
“boron removal unit”—as recited in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Oxygen Scavenger Feeder
The structural features for the “oxygen scavenger feeder” (recited in claim 1) do not appear to be disclosed. The closest support within Applicant’s disclosure appears to be Figure 5—which depicts an “oxygen scavenger stream 150”. (Spec. ¶ 90.) However, it is unclear whether the stream per se should be construed to be a “feeder”. In this same vein, the instant application claims benefit under 35 U.S.C § 119(e) of U.S. provisional application no. 61/620,785 (hereinafter “the provisional application” or “Prov. App.”). (Spec. ¶ 1.) The provisional application includes Diagrams 1 and 2—both of which depict (respectively) two systems: a “Bulk oxygen Scavenger and feed system (7)” and an “Optional Oxygen Scavenger and feed system (8)”. Notably, both of these systems are shown generically as boxes. And these boxes appear to differ from the aforementioned “oxygen scavenger stream 150” of Figure 5 of Applicant’s disclosure.
Sulfate and hardness removal membrane unit
The “sulfate and hardness removal membrane unit” (recited in claim 9) is described in the Specification: 
Sulfate and hardness removal membrane unit 120 comprises an array of pressure rated housings filled with spiral wound nanofiltration membrane modules…. In some embodiments of the invention, the membrane elements are FilmtecTM SR90 sold by Dow Chemical Company located in Midland, Michigan.
(Spec. ¶ 86 (bolding omitted); see also FIG. 5 (showing “sulfate and hardness removal membrane unit 120”).) In connection with these findings, the claim 
High pressure reverse osmosis unit
Regarding the claimed “high pressure reverse osmosis unit” (recited in claim 9), the Specification describes a “TDS removal unit 128”:
TDS removal unit 128 comprises high pressure, high rejection reverse osmosis membrane elements, e.g., FilmtecTM SW30 sold by Dow Chemical located in Midland, Michigan. Permeate water stream 124 is pressurized to 700–1500 psi prior to entering the membrane array by a high pressure pump integral to or incorporated within TDS removal unit 128. The membrane rejects low weight ionic compounds like sodium and chloride.
(Spec. ¶ 87 (bolding omitted); see also FIG. 5 (showing “TDS removal unit 128”).) In connection with these findings, the claim limitation “high pressure reverse osmosis unit” is being interpreted as covering: the disclosed “TDS removal unit” (and equivalents thereof).
Boron removal unit
With respect to the claimed “boron removal unit” (recited in claim 10), the Specification discloses a “boron removal unit 162”:
[B]oron removal unit 162 … includes a boron selective resin such as DOW AMBERLITE™ 743. The resin has a selective affinity for boron over other salts in the water stream. … [T]he boron resin is held in a least one pressure or gravity vessel in series with sulfate and hardness removal membrane unit 120 or following TDS removal unit 128….
(Spec. ¶ 97 (bolding omitted; underlining added); see also FIG. 7 (showing boron removal unit 162).) In connection with these findings, the claim limitation “boron removal unit” is being interpreted as covering: the disclosed “boron removal unit 162” (and equivalents thereof).
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph.
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph or pre-AIA  35 U.S.C. 112 , sixth paragraph, Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claims 7–10, 12, 25–29, and 31 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 7 recites the limitation “oxygen scavenger feeder”. As discussed in § 4.4(A) supra, Applicant’s disclosure does not appear to disclose the structural features for the oxygen scavenger feeder. Additionally, Figure 5 of the instant application depicts an “oxygen scavenger stream 150”; however, it is unclear if this should be construed to be an “oxygen scavenger feeder”. (Id.) Moreover, the provisional application discloses “feed systems”. (Prov. App., Dias. 1, 2 (showing feed systems (7), (8).) These feed systems appear to be shown generically as boxes and 
For at least these reasons, claim 7 appears to be indefinite. In addition, the claims depending from claim 7 (i.e., claims 8–10, 12, 25–29, and 31) are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 12, 26, 27, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi2 in view of Taylor ‘240,3 Kawada,4 and Dickerson.
With respect to claim 7, the following analysis applies.
Overview of Yagi
Yagi discloses a system comprising: (A) a “Citywater tank”; (B) a membrane deaerator; and (C) a catalytic reactor containing palladium catalytic resin. (Yagi FIGs. 4, 13.) Water from the Citywater tank is passed to the membrane deaerator. See FIG. 4. Dissolved oxygen (DO) is in this water. (Id. pp. 122, 123.) The membrane deaerator comprises a shell side, a tube side, and a membrane filter (i.e., hollow fiber membrane). (Id. FIG. 6.) Feed water enters the tube side while vacuum is applied to the shell side. (See id., inset.) As shown in the inset, the membrane filter has two sides: a first side adjacent to the shell side; and a second side adjacent to the tube side. And during normal operation, DO (i.e., O2) passes from the second side to the first side: so that a “first portion” of the DO is removed. (Id.; see also p. 122.) Figure 4 of Yagi depicts injecting hydrazine into the steam exiting the membrane deaerator; however, Yagi suggests that either hydrazine or hydrogen gas can be used (in conjunction with the resin) for the purpose of providing reduction of DO—viz., a “second portion” of the DO. (Yagi pp. 122, 124.)
In connection with these findings, the membrane deaerator and the catalytic reactor are interpreted, respectively, as a first oxygen removal unit and a second oxygen removal unit. The water exiting the Citywater tank is interpreted to be an initial water feed stream. The combination of at least the Citywater tank, the membrane deaerator, and the catalytic reactor is interpreted to be a water treatment subsystem. The stream exiting the membrane deaerator and the stream exiting the catalytic reactor are interpreted, respectively, as a first deoxygenated water stream and a second deoxygenated water stream. The second deoxygenated water stream is also interpreted to be a treated water stream.
Yagi does not appear to specify: (1) that an initial water feed stream flows through the shell side; (2) that DO is discharged from the tube side; (3) that hydrogen gas is 
Shell side; tube side
Taylor ‘240 suggests that both “shell-side” and “tube-side” configurations were well-known in the prior art. (Taylor ¶¶ 5–11.) In particular, Taylor ‘240 also suggests that using a shell-side configuration (i.e., where liquid is introduced to the shell side, and dissolved gas entrained in the liquid diffuses across a membrane into the tube side so that said gas then exists through the tube side) was suitable for removing dissolved gases such as DO. (Id. ¶¶ 22, 40.) Taylor ‘240 also tests both shell-side and tube-side configurations. (Id. ¶¶ 143, 145.) The reference also suggests that either vacuum, nitrogen, or both can be used to drive the dissolved gas across the membrane. (Id. ¶¶ 22, 38, 143; FIGs. 29–31, 44.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). At the time Applicant’s invention was made, Taylor ‘240’s disclosure would have reasonably suggested that a shell-side configuration can was suitable for removing DO. As such, in view of the foregoing, it is respectfully submitted that, at the time Applicant’s instant invention was made it would have been obvious to one skilled in the art to modify Yagi such that (A) liquid the initial water feed stream flows through the shell side and (B) a first portion of DO is removed from the initial water feed stream (thereby forming a first deoxygenated water stream) and said first portion is discharged from the tube side: in order to yield the predictable results of providing removal of DO. KSR, 550 U.S. at 415–16.
Dissolving hydrogen gas; second oxygen removal unit filled with palladium-doped resin
Kawada suggests that dissolving hydrogen gas into a stream containing DO, followed by catalytic removal via a tower (i.e., second oxygen removal unit) filled with a palladium-doped resin, was suitable for providing DO removal. (Kawada FIG. 1; ¶ 19.) As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to dissolve KSR, 550 U.S. at 415–16.
Oxygen scavenger feeder
Dickerson discloses an oxygen scavenger feeder 60 adapted to blend hydrazine 62 with a deoxygenated water stream 58. See FIG. 2. Dickerson suggests that additional hydrazine can be added to a deoxygenated water stream—as desired—in order to limit DO and provide anticorrosive effects. (Dickerson col. 5, ll. 32–62; col. 2, ll. 14–39.) 
Previously the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR Int’l Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 417 (2007). At the time Applicant’s invention was made, Dickerson’s disclosure would have reasonably suggested to those skilled in the art that additional hydrazine can be added to a deoxygenated water stream. Furthermore, those skilled in the art would have further recognized from Dickerson’s disclosure that adding additional hydrazine was beneficial for the purposes of either: (1) limiting DO; and (2) providing anticorrosive effects. In connection with these findings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to modify the invention of the instant combination such that it includes an oxygen scavenger feeder adapted to blend hydrazine with the second deoxygenated water stream, in order to yield the predictable result of maintaining a desired amount of hydrazine in the second deoxygenated stream as well as provide the improvements/predictable results of (1) preventing a gradual rise in DO; and (2) providing anticorrosive effects. KSR, 550 U.S. at 415–17.
Second oxygen removal unit: “adapted to” limitations
The instant claim specifies that the second oxygen removal unit is adapted to treat the first deoxygenated water stream having the hydrogen stream dissolved therein to catalytically remove the DO: to form a second deoxygenated water stream. However, the second oxygen removal unit of the instant combination has the same e.g., a vessel filled with a palladium-doped resin, a first deoxygenated water stream having hydrogen dissolved therein, etc.).
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the second oxygen removal unit of the instant combination and the claimed second oxygen removal unit have the same structural features, both of said units are presumed to be adapted to treat the first deoxygenated water stream in the manner claimed, i.e., until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
In this same vein, the second oxygen removal unit of the instant combination is considered to be adapted to treat the first deoxygenated water stream having the hydrogen stream dissolved therein to catalytically remove the dissolved oxygen and form the second deoxygenated water stream: since Yagi suggests that purpose of its second oxygen removal unit is to catalytically remove DO from the first deoxygenated water stream so that a second deoxygenated water stream is produced. (Compare, e.g., Yagi p. 124, subsec. (2) with FIG. 4.) Furthermore, Yagi teaches that the first deoxygenated water stream contains residual DO which is then treated by the second oxygen removal unit. (Id. FIG. 13.)  Thus, in addition, it would have been obvious to one skilled in the art at the time the instant invention was made to adapt the second oxygen removal unit of the instant combination to KSR, 550 U.S. at 415–16.
With respect to claim 8, Yagi discloses an activated carbon filter located upstream of the first oxygen removal unit. See FIG. 4. Yagi also teaches that the purpose of its invention is to provide ultrapure water from city water. See, e.g., FIG. 13: for a resistivity of about 18 M                        
                            Ω
                        
                    ∙cm. Compare id. with FIG. 4. As such, PHOSITA would have immediately envisaged that gross and fine particles are removed via the activated carbon filter: (A) since ultrapure water is typically free of particulate matter; and (B) since PHOSITA would have immediately envisaged that Yagi’s activated carbon filter comprises a bed of activated carbon which functions, retains particulate matter (sand, silt, sediment, etc.). In addition, it would have also been obvious to one skilled in the art at the time the instant invention was made to adapt the activated carbon filter to remove a plurality of particles from the initial water feed stream: in order to provide ultrapure water free of particulate matter. See MPEP § 2141(I).
With respect to claim 12, Yagi teaches that the initial water feed stream comprises city water. See FIG. 4. The teaching of a fresh water source is considered to be within the teaching of Yagi: since at the time the instant invention was made PHOSITA would have immediately envisaged that Yagi’s city water is derived from tap water (a fresh water source). In addition, it would have been obvious to one skilled in the art at the time the instant invention was made to use tap water as a fresh water source in Yagi’s invention: in order to provide a widely available source of city water. See MPEP § 2141(I).
With respect to claim 26, Yagi teaches a vacuum pump in fluid communication with the first oxygen removal unit. See FIG. 4. In addition, as discussed in § 6.3.1 supra, the modified system of Yagi has vacuum applied to the tube side: in order to cause the first portion of the DO to be discharged from the tube side. Notably, the DO is sucked across the membrane filter in order to provide such removal—and this suction would provide a negative pressure on the tube side to drive the DO across the membrane filter. As such, the limitations of the instant claim are considered to be within the teaching of the modified system of Yagi: since at the time the instant invention was made PHOSITA would immediately envisaged that the vacuum pump of the modified system of Yagi is designed to pull DO from the shell side, across the membrane filter, and then discharge DO from the tube viz., by using vacuum to transfer DO from the shell side, across the membrane filter, to the tube side. See MPEP §§ 2141(I) and § 2144.04(VI)(A).
With respect to claim 27, as discussed in § 6.3.1 supra, Yagi teaches that the modified system of Yagi uses vacuum to drive the first portion of the DO across the membrane filter. See, e.g., FIG. 4. The modified system of Yagi does not appear to specify a gas stream comprising nitrogen in fluid communication with the first oxygen removal unit wherein the gas stream is adapted to drive DO transfer across the membrane filter. Taylor ‘240 suggests that either vacuum, nitrogen, or both can be used to drive the dissolved gas across the membrane. See, e.g., ¶¶ 0022, 0038, and 0143. See also FIGs. 29–31 and 44. As such, it would have also been obvious to one skilled in the art at the time the instant invention was made to use a gas stream comprising nitrogen on the tube side of the first oxygen removal unit, viz., so that said gas stream is adapted to drive the first portion across the membrane filter: in order to provide the predictable result of enabling DO removal. See MPEP § 2141(I).
With respect to claim 31, as discussed supra, the first oxygen removal unit of the modified system of Yagi has a tube side. And vacuum is applied to said tube side so that DO is pulled from the shell side, across the membrane filter, to the tube side, and discharged from the tube side. The modified system of Yagi does not appear to specify that the tube side has an inlet and an outlet. Taylor ‘240 discloses a first oxygen removal unit having a tube side, wherein said tube side has an inlet and an outlet, and suggests that this configuration can provide DO removal from an initial water feed stream such that DO is removed from liquid on the shell side and then discharged from the tube side through an outlet. Compare, e.g., ¶¶ 0022 and 0145 with FIGs. 1 and 2. Thus, in addition, it would have been obvious to one skilled in the art at the time the instant invention was made to modify the system of the first oxygen removal unit of the modified system of Yagi such that it has Taylor ‘240’s configuration: in order to provide DO removal. See MPEP § 2141(I).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yagi, Taylor ‘240, Kawada, and Dickerson—in view of Dey.
With respect to claim 8, Yagi discloses an activated carbon filter located upstream of the first oxygen removal unit. See FIG. 4. Yagi also teaches that the purpose of its invention is to provide ultrapure water from city water. See, e.g., FIG. 13: for a resistivity of about 18 M                        
                            Ω
                        
                    ∙cm. Compare id. with FIG. 4. As such, PHOSITA would have immediately envisaged that gross and fine particles are removed via the activated carbon filter: (A) since ultrapure water is typically free of particulate matter; and (B) since PHOSITA would have immediately envisaged that Yagi’s activated carbon filter comprises a bed of activated carbon which functions, retains particulate matter (sand, silt, sediment, etc.). Also, it would have also been obvious to one skilled in the art at the time the instant invention was made to adapt the activated carbon filter to remove a plurality of particles from the initial water feed stream: in order to provide ultrapure water free of particulate matter. See MPEP § 2141(I). In addition, Dey teaches placing a cartridge filter 5 after an activated carbon filter 4: in order to provide removal of fine solids. See FIG. 1 and ¶ 0080. Thus, it would have also been obvious to one skilled in the art at the time the instant invention was made to combine the teachings of Dey with the teachings of the instant combination (e.g., such that Dey’s cartridge filter is located after the activated carbon filter of the instant combination): in order to provide removal of fine solids. See MPEP § 2141(I).
Claims 8, 9, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yagi, Taylor ‘240, Kawada, and Dickerson—in view of Al-Samadi.
With respect to claim 8, Yagi discloses an activated carbon filter located upstream of the first oxygen removal unit. See FIG. 4. Yagi also teaches that the purpose of its invention is to provide ultrapure water from city water. See, e.g., FIG. 13: for a resistivity of about 18 M                        
                            Ω
                        
                    ∙cm. Compare id. with FIG. 4. As such, PHOSITA would have immediately envisaged that gross and fine particles are removed via the activated carbon filter: (A) since ultrapure water is typically free of particulate matter; and (B) since PHOSITA would have immediately envisaged that Yagi’s activated carbon filter comprises a bed of activated carbon which functions, retains particulate matter (sand, silt, sediment, etc.). Also, it would have also been obvious to one skilled in the art at the time the instant invention was made to adapt the activated carbon filter to remove a plurality of particles from the initial water feed stream: in order to provide ultrapure water free of particulate matter. See MPEP § 2141(I). In addition, Al-Samadi suggests pre-filtering using multi-media filtration, ultrafiltration, or microfiltration: in order to remove suspended matter See col. 4, ll. 15–26. Similarly, Yagi uses its activated carbon filter for pre-filtering—prior to passing water to a reverse osmosis membrane. See FIG. 4. In addition, at the time the instant invention was made, PHOSITA would have recognized that Yagi’s activated carbon filter provides the same purpose as a microfilter or an ultrafilter: to remove suspended matter prior to carrying out reverse osmosis. Furthermore, it was routine practice to pre-filter water prior to carrying out reverse osmosis so that the reverse osmosis membrane doesn’t become clogged or fouled by particulate matter (e.g., sand, soil, etc.). As such, it would have also been obvious to one skilled in the art at the time the instant invention was made to use either of a ultrafilter or a microfilter in place of the activated carbon filter of the instant combination: in order to provide removal of suspended matter prior to carrying out reverse osmosis. See MPEP § 2141(I).
With respect to claim 9, Yagi discloses a low-pressure reverse osmosis membrane. See FIG. 4. Al-Samadi discloses a water treatment subsystem comprising one or more nanofilters and teaches that said one or more nanofilters can be used to remove sulfate and hardness from a pretreated stream. See col. 5, l. 60 to col. 6, l. 20. See also FIG. 1. The water treatment subsystem can also comprise at least one reverse osmosis membrane. Id.  And Al-Samadi further teaches that reverse osmosis membranes are useful for removing dissolved solids such as sodium and potassium from a pretreated stream (Id. See also FIG. 1) and also that high-pressure reverse osmosis membranes can be used with seawater (See col 6, ll. 21–42). Note, Al-Samadi’s one or more nanofilters is interpreted to be a “sulfate and hardness removal membrane unit” adapted to treat a initial water feed stream to remove dissolved sulfate and hardness: since Al-Samadi suggests that is designed to remove both sulfate and hardness from a pretreated stream. See col. 5, l. 60 to col. 6, l. 20. Likewise, Al-Samadi’s high-pressure reverse osmosis membrane is interpreted to be a “high pressure reverse osmosis membrane unit” adapted to treat a initial water feed stream to remove dissolved solids: since Al-Samadi suggests that its high-pressure reverse osmosis membrane is designed to remove dissolved solids from a pretreated stream. Id. The instant combination does not appear to specify either of the claimed “sulfate and hardness membrane unit” or the “high pressure reverse osmosis unit”. However, based on Al-Samadi’s teachings, PHOSITA would have recognized: (1) Al-Samadi’s sulfate and hardness removal membrane unit could be used to remove dissolved sulfate as well as hardness; (2) that reverse osmosis membranes can be used to remove dissolved solids; and (3) that Al-Samadi’s high pressure reverse osmosis unit could be used to not only remove dissolved solids, but also could be useful for treating seawater —which typically contains dissolved solids, sulfate, and hardness. As such, it would have also been obvious to one skilled in the art at the time the instant invention was made to further combine the teachings of e.g., such that Al-Samadi’s sulfate and hardness removal membrane unit and/or high pressure reverse osmosis unit are used within the system of the instant combination), in order to: (A) provide a water treatment subsystem comprising at least one of a sulfate and hardness removal membrane unit and/or a high pressure reverse osmosis unit; and (B) enable ultrapure water to be generated from sources of water (e.g., seawater) which contain: (1) dissolved sulfate and hardness; and/or (2) at least one dissolved solid. See MPEP § 2141(I).
With respect to claim 12, Yagi teaches that the initial water feed stream comprises city water. See FIG. 4. The teaching of a fresh water source is considered to be within the teaching of Yagi: since at the time the instant invention was made PHOSITA would have immediately envisaged that Yagi’s city water is derived from tap water (a fresh water source). In addition, it would have been obvious to one skilled in the art at the time the instant invention was made to use tap water as a fresh water source in Yagi’s invention: in order to provide a widely available source of city water. See MPEP § 2141(I).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yagi, Taylor ‘240, Kawada, and Dickerson—in view of Endo.
With respect to claim 10, as discussed in § 6.3.1 supra, Yagi teaches treating city water. See FIG. 4. And city water typically contains boron.5 As such, boron is envisaged as being within Yagi’s city water (as well as the initial feed stream derived from said city water): since at the time the instant invention was made, PHOSITA would have immediately envisaged that Yagi’s city water (as well as the initial water feed stream derived from said city water) comprise boron. In addition, Endo suggests that city water containing boron can be used as a source to provide ultrapure water. See Abstract. And notably, Yagi seeks to provide ultrapure water from city water. Abstract; FIG. 4. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to combine the teachings of Endo with the teachings of the instant combination (e.g., such the city water of the instant combination, as well as the initial water feed stream derived from said city water, both comprise boron): in order to provide a suitable source for making ultrapure water. See MPEP §§ 2141(I) and 2144.07. The instant combination does inter alia, a boron adsorptive resin) to provide removal of boron. Abstract. Endo suggests that boron should be removed in order to prevent lowering of purity. Id. As such, it would have also been obvious to one skilled in the art at the time the instant invention was made to further combine the teachings of Endo with the teachings of the instant combination (e.g., such that the water treatment subsystem further comprises a boron removal unit adapted to treat the initial water feed stream to remove boron): in order to prevent lowering of purity. See MPEP § 2141(I).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yagi, Taylor ‘240, Kawada, and Dickerson—in view of Yamamura.
With respect to claim 25, the instant combination does not appear to specify that the membrane filter comprises a spiral-wound membrane filter. Yamamura discloses a spiral-wound membrane filter useful for separating dissolved gases such as oxygen from water. See, e.g., FIG. 1 and col. 2, ll. 38–48. See also col. 8, ll. 26–31 and col. 10, ll. 36–68. Notably, the system of the instant combination seeks to remove DO. And at the time the instant invention was made, PHOSITA would have recognized that Yamamura’s spiral-wound membrane filter could be useful for removing DO. As such, it would have also been obvious to one skilled in the art at the time the instant invention was made to use Yamamura’s spiral-wound membrane in the system of the instant combination: in order to provide DO removal. See MPEP § 2141(I).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yagi, Taylor ‘240, Kawada, and Dickerson—in view of Taylor ‘145.
With respect to claim 28, the instant combination does not appear to specify that the shell side has an entrance and an exit. However, the shell side of the instant combination inherently has to have an entrance and an exit: in order to provide fluid to flow in and out of the first oxygen removal unit, as shown in FIG. 4. See MPEP § 2112. In addition, the instant combination does not appear to specify that the entrance is at a first pressure and the exit is at a second pressure, wherein the difference between the first and second pressures is less than 25 psi. Taylor ‘145 suggests that a lower pressure drop on the shell side provides better performance when removing entrained gases. See ¶ 0028. In addition, it was well-See, e.g., US 2005/0230856 A1, FIG. 14 and ¶ 0063. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to optimize, via routine experimentation, the pressure difference between the entrance and the exit of the shell side of the instant combination (e.g., by adjusting the flow into the entrance and/or the flow out of the exit), in order to enhance the removal of DO. See MPEP § 2144.05.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yagi, Taylor ‘240, Kawada, and Dickerson—in view of Roe.
With respect to claim 29, Yagi teaches pumps prior to the first oxygen removal unit. See FIG. 4. The instant combination, however, does not appear to specify a booster pump arranged to receive the initial water feed stream and increase the initial water feed stream to a pressure between 50–150 psi. Roe teaches that pressurizing water prior to flowing it into a membrane separation device (e.g., a membrane contactor) effectively reduces the amount of certain components that have been absorbed by the water—including oxygen. See ¶ 0041. Based on Roe’s teaching, PHOSITA would have reasonably expected that pressure applied by the booster pump impacts the removal of the components. Also, PHOSITA was familiar with well-known concepts such as Henry’s Law and Fick’s Law—both of which would have suggested that increasing the pressure of the liquid would cause an increase in the removal of the components. For instance, Henry’s law suggests that solubility decreases as total pressure increases, Fick’s Law suggests that larger concentration gradients lead to higher removal rates, etc. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to arrange a booster pump to receive the initial water feed stream of the instant combination: in order to pressurize said stream and reduce certain components absorbed in said stream. See MPEP § 2141(I). Additionally, it would have been obvious to one skilled in the art at the time the instant invention was made to optimize, via routine experimentation, the pressure of the initial water feed stream: in order to enhance the removal of, inter alia, DO. See MPEP § 2144.05.
Response to Remarks
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra
Other References Considered
Peng6 discloses a degassing process wherein a membrane contactor is configured so that water is applied to the shell side while vacuum is applied to the tube side. See FIG. 2 infra. The reference contemplates using either a sweep gas or vacuum. See, e.g., FIG. 1. The reference suggests that it was known to remove oxygen, carbon dioxide, and volatile organic compound: using sweep gas or vacuum. See p. 317. The reference also contemplates using both shell side and tube side configurations. Id. See also pp. 318–320.

    PNG
    media_image1.png
    297
    378
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        


/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed April 4, 2013 (“Spec.”)
        2  Yagi et al., Advanced Ultrapure Water Systems with Low Dissolved Oxygen for Native Oxide Free Wafer Processing, 5 IEEE Semiconduct. M., 121, 121–127 (1992).
        3 US 2011/0036240 A1, published February 17, 2011 (“Taylor ‘240”).
        4 JP H06–121990 A, published May 6, 1994 (“Kawada”).
        5 See, e.g., US 2006/0096864 A1 to Osawa et al., ¶ 33 (suggesting that city water can have a boron concentration of about 5–100 ppb).
        6  Peng et al., A study on pilot-scale degassing by polypropylene (PP) hollow fiber membrane contactors, 234 Desalination, 316, 316-322 (2008).